— In a probate proceeding, the objectant appeals from a decree of the Surrogate’s Court, Suffolk County (Signorelli, SO, dated October 23, 1980, which admitted the will to probate. Decree affirmed, with $50 costs and disbursements payable by appellant personally. In this contested probate proceeding the Surrogate reserved decision on the objectant’s motion to dismiss at the close of the proponent’s case for failure to make out a prima facie case because only one.of the attesting witnesses had testified up to that point. Such deficiency in proof was satisfied by the testimony of the second attesting witness received on the objectant’s case (see National Bank of North Amer. v Systems Home Improvement, 69 AD2d 557, 562). The evidence in the record adequately supports the Surrogate’s determination. We have examined the objectant’s other contentions and find them to be without merit. Lazer, J. P., Gibbons, Gulotta and Bracken, JJ., concur.